 


114 HRES 319 EH: Providing for consideration of the bill (H.R. 160) to amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices, and providing for consideration of the bill (H.R. 1190) to repeal the provisions of the Patient Protection and Affordable Care Act providing for the Independent Payment Advisory Board.
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 319 
In the House of Representatives, U. S.,

June 17, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 160) to amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices, and providing for consideration of the bill (H.R. 1190) to repeal the provisions of the Patient Protection and Affordable Care Act providing for the Independent Payment Advisory Board. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 160) to amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1190) to repeal the provisions of the Patient Protection and Affordable Care Act providing for the Independent Payment Advisory Board. All points of order against consideration of the bill are waived. The amendment printed in part B of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Ways and Means and the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
